Citation Nr: 1454569	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder.

2.  Entitlement to a compensable rating for hyperpigmentation of the groin, secondary to tinea cruris.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a left eye disorder and, if so, whether service connection is warranted.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to service connection for a skin disorder of the face, to include as due to exposure to chemicals and asbestos.

6.  Entitlement to service connection for residuals of parotid gland cancer, to include as due to exposure to chemicals and asbestos.

7.  Entitlement to service connection for a dental disorder manifested by popping, decreased sensation, and weakness of the jaw.

8.  Entitlement to service connection for a low back disorder.
  
9.  Entitlement to service connection for hearing loss in the left ear.

10.  Entitlement to a compensable rating for hearing loss in the right ear.
  


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Regarding the claim for service connection for an acquired psychiatric disorder, the medical evidence of record includes multiple psychiatric diagnoses, to include PTSD, depression, and an anxiety disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal as including these diagnoses.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

During the October 2013 hearing, the Veteran clarified the nature of his dental and facial disorder claims.  He indicated that he is seeking service connection for residuals of parotid gland cancer and a separate dental disorder manifested by popping, decreased sensation, and weakness of his jaw.  He further indicated that he intended to seek service connection for a separate skin disorder of the face.  Thus, the Board as recharacterized the Veteran's claims accordingly on the title page.

Additionally, an April 2011 statement submitted by the Veteran indicates that he not only seeks service connection for a dental disorder for compensation purposes, but also seeks service connection for a dental disorder for purposes of VA treatment.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also be considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The issue of entitlement to service connection for a dental disorder for treatment purposes has not by adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The reopened claim for service connection for a left eye disorder, the claims for service connection for left ear hearing loss, skin, dental, parotid gland cancer, low back, and acquired psychiatric disorders, and the claim for an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issues of entitlement to a compensable rating for hyperpigmentation of the groin secondary to tinea cruris and whether there was CUE in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder.

2.  The RO denied the claim of entitlement to service connection for a left eye disorder in a July 1982 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

3.  Additional evidence submitted since the issuance of the July 1982 rating decision on the issue of service connection for a left eye disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of whether there was CUE in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder are met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for hyperpigmentation of the groin secondary to tinea cruris are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  New and material evidence has been submitted to reopen the claim for service connection for a left eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

During an October 2013 hearing with the undersigned Veterans Law Judge, the Veteran, with his representative, expressed his desire to withdraw his claims of entitlement to a compensable rating for hyperpigmentation of the groin secondary to tinea cruris and the claim of whether there was CUE in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Thus, the Board finds that the Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the issues of entitlement to a compensable rating for hyperpigmentation of the groin secondary to tinea cruris and the claim of whether there was CUE in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder, and they are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the decision below, the Board is reopening the claim for service connection for a left eye disorder and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the RO determined in a December 2012 statement of the case that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been received to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the July 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left eye disorder because the RO determined that a left injury or residuals thereof were not shown on a post-service VA examination.  In denying the claim, the RO determined that although the Veteran's service treatment records showed treatment for a left eye injury in July 1981, his subsequent eye examinations were negative or normal.  The Veteran was informed of the decision and his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.

Relevant evidence associated with the record since the July 1982 rating decision includes the Veteran's VA treatment records showing treatment for conjunctivitis of the left eye in March 2010 and November 2012, as well as the Veteran's competent testimony regarding reoccurring eye symptomatology.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, namely whether the Veteran currently has a diagnosed left eye disorder.  Therefore, it is new and material, and reopening of the claim for service connection for a left eye disorder is in order.


ORDER

The appeal as to the issue of entitlement to a compensable rating for hyperpigmentation of the groin secondary to tinea cruris is dismissed.

The appeal as to the issue of whether there was CUE in an April 2012 rating decision that denied the claim to reopen a previously denied claim of service connection for a left eye disorder is dismissed.

New and material evidence has been received with regard to the claim for service connection for a left eye disorder, and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the delay, additional development is needed prior to adjudicating the Veteran's remaining claims.

During the October 2013 hearing, the Veteran testified that he sought treatment at a VA medical facility for hearing loss, back, eye, and dental conditions soon after his discharge from the military in August 1981.  He also testified that he received treatment from an eye specialist associated with the O.C.C., a private clinic, as recently as 2012.  The Veteran further reported that he has received private treatment for his claimed skin disorder at K.P., a private healthcare facility.  The records of any VA treatment dating from as early as 1981 and of the private treatment for the claimed left eye and skin disorders have not yet been associated with the record.  Thus, on remand, the RO or the AMC must attempt to obtain and associate with the claims file all outstanding VA records dated from 1981 and any outstanding private medical records pertinent the claims still on appeal.  38 U.S.C.A. § 5103A(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, with respect to the Veteran's psychiatric disorder claim, the record reflects that he received private treatment from V.S., M.D. in 2013.  However, it is unclear whether additional private records from this clinician remain outstanding.  Therefore, the RO or the AMC should also attempt to obtain any outstanding medical records from Dr. V.S. that are relevant to the Veteran's claim for service connection for a psychiatric disorder. 

Acquired Psychiatric Disorder Claim

Regarding the psychiatric disorder claim, the Veteran seeks service connection for a psychiatric disorder, claimed as PTSD, due his military service.  Specifically, he attributes his current psychiatric diagnoses to verbal and physical abuse he claims to have sustained while serving aboard the USS Ranger.  The Veteran claims that he was ordered to the correctional custody unit (C.C.U.) of the ship in 1981 for disobeying a direct order, during which time he was verbally harassed and physically assaulted by Marines and superior officers.  He also asserts that during his confinement, he had to participate in exercise sessions while in a room in which the lights were turned on and off and while outside on the flight deck in high temperatures and direct sunlight.  The Veteran contends that he continued to experience verbal and physical harassment after his release from the C.C.U., and that he was later confined to the ship and recommended for separation.  He asserts that his psychiatric symptoms began during service and that he has continued to experience symptoms since his discharge.

In support of his claimed in-service stressors, the Veteran submitted multiple articles regarding the disciplinary actions taken against officers of the U.S.S. Ranger following allegations of mistreatment and physical abuse of sailors that occurred in April of 1981, to include disciplinary action following the death of a sailor confined to the C.C.U.  According to his testimony, the sailor's death occurred approximately one month after his release from the C.C.U.  He contends that this mistreatment and abuse also occurred in January and February of 1981 during his period of confinement.  

As evidence in support of his claim of physical mistreatment, the Veteran highlighted that a February 1981 service record shows that he sought medical treatment after being hit in the jaw; he has claimed that this incident occurred during his confinement in the C.C.U.  Notably, a December 1980 service treatment record includes a notation that the Veteran was under confinement and documents his report of having difficulty breathing.  Following a physical examination, he was given a diagnosis of hyperventilation reaction.  

To date, the Veteran has not been afforded a VA examination to determine whether he currently has a psychiatric disorder that was incurred in or that is due to his military service.  While his post-military medical records document his reports of psychiatric symptoms since separation and reflect multiple psychiatric diagnoses, these records do not include a competent medical opinion linking any currently diagnosed psychiatric disorder to the Veteran's period of active duty.  Given the evidence showing possible in-service psychiatric symptomatology, coupled with the evidence regarding the claimed in-service stressor and his post-service psychiatric diagnoses,  the Veteran must be provided with an appropriate VA examination to determine the exact nature and etiology of his claimed psychiatric disorder.  See Wells v. Principi, 326 F.3d 1381(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran has not been provided adequate notice with respect to substantiating a claim for PTSD based on in-service personal assault or harassment pursuant to 38 C.F.R. § 3.304(f).  On remand, the Veteran should be given proper VCAA notice.

Back Disorder

The Veteran also claims that service connection is warranted for a low back disorder.  He asserts that he initially injured his back while unloading heavy boxes during service and that he exacerbated his injury a few days later.  Although his service medical records are negative for reports of back symptomatology, the Veteran claims that he sought treatment for his back pain while on active duty.  The Veteran reports that he has experienced back pain since his military service.

The Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed low back disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given his competent testimony regarding the circumstances of the claimed in-service back injury and his reports of continuing low back symptoms, the Board finds that a VA examination is needed to determine whether the Veteran currently has a low back disorder related to his military service. 

Left Eye Disorder

As for the reopened claim for service connection, the Veteran attributes the claimed left eye disorder to an abrasion he sustained to his left cornea documented in his July 1981 service treatment records.  He claims that he has experienced multiple eye infections since that time, as well as blurred vision and muscle weakness of his eye.  During the October 2013 hearing, it was highlighted that the Veteran received treatment for conjunctivitis of the left eye in March 2010 and November 2012.

It is unclear from the medical evidence currently of record whether the Veteran has a left eye disorder related to his in-service eye injury.  The in-service evidence of a left eye injury, coupled with the medical and lay evidence of post-service eye symptomatology, has triggered VA's duty to assist the Veteran by affording him a VA examination for his left eye disorder claim.  Accordingly, on remand, the RO must schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed left eye disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hearing Loss Claims

The Veteran claims that he currently has hearing loss in the left ear due to in-service noise exposure.  He underwent a VA audiological examination with respect to this claim in April 2012, which did not reveal a hearing loss disability for the left ear as defined by VA regulations.  See 38 C.F.R. § 3.385.  During the October 2013 hearing, the Veteran essentially testified that his hearing has gotten progressively worse since he was last afforded a VA examination.  He requested that he be afforded an additional VA examination to determine whether he currently has a hearing loss disability in the left ear for VA purposes.  Given the non-adversarial and paternalistic nature of the VA adjudication system, the Board finds that the an additional VA examination is warranted to determine whether the Veteran currently has a left ear hearing loss disability that is related to his military service.   

Notably, the Board must defer adjudication of the claim for a higher rating for hearing loss in the right ear as this issue is inextricably intertwined with the service connection claim for right ear hearing loss.  See 38 C.F.R. § 4.85(f) (instructing that a nonservice-connected hearing loss in one ear shall be considered normal for rating purposes); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in service personal assault or harassment. In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in service stressor. Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The RO or the AMC should undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the claims on appeal, to include all outstanding VA medical records dated from 1981 showing the evaluation or treatment of any hearing loss, back, dental, or eye disorders.  

The RO or the AMC must also undertake appropriate action to obtain the private records of any evaluations and treatment of the Veteran's skin disorder at the private medical facility K.P.; records of treatment of his left eye from 2012 to the present at the private medical clinic O.C.C.; and the records of all psychiatric treatment and assessments from Dr. V.S.   

3.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of all psychiatric disorders present during the period of the appeal.   The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be reviewed the by examiner in conjunction with the examination.  All necessary and appropriate tests must be performed and their results documented.  

The examiner should diagnose all current psychiatric disorders found on examination.  Consideration should be given to the diagnoses of PTSD, anxiety, and depression diagnosed during the pendency of the claim.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disorder that had its onset during, or is otherwise related to, his active military service.   In providing this opinion, the examiner must consider and discuss the Veteran's statements of experiencing in-service harassment and physical assault during his service aboard the U.S.S. Ranger and his statements regarding the onset and progression of the claimed disorder.

A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO or the AMC must schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the claimed low back disorder.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be reviewed the by examiner in conjunction with the examination.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any low back disorder present. 

After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disorder present was incurred in or due to his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions, including that he sustained a low back injury while lifting heavy boxes during his active duty service.  For purposes of rendering an opinion in this case, the examiner should consider the Veteran to be a reliable historian.

A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The Veteran must also be afforded an appropriate examination to determine the nature and etiology of any left eye disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be reviewed the by examiner in conjunction with the examination.  All necessary and appropriate tests must be performed and their results documented.

Based on the results of the examination, and with consideration of the  service treatment records, post-service medical treatment, and the Veteran's statements, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any previously or currently diagnosed left eye disorder was incurred in or due to the Veteran's active duty service, to include the July 1981 foreign body abrasion to the left cornea documented in the service treatment records.

A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  The RO or the AMC should also schedule the Veteran for a VA audiological examination by an appropriate examiner to determine the existence and etiology of any left ear hearing loss and the current severity of his service-connected right ear hearing loss.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be reviewed the by examiner.  All pertinent symptomatology and findings must be reported in detail.  The examination must include audiometric testing data for both the Veteran's left and right ears, and the examiner must discuss the effect of the Veteran's hearing loss disability on his occupational functioning and his daily activities.

If the audiometric testing reveals a left ear hearing loss disability for VA compensation purposes, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left ear hearing loss arose during service or is otherwise related to his military service, to include in-service noise exposure.  In providing this opinion, the examiner must consider the Veteran's military occupational specialty; any objective medical findings in the service treatment records; and his competent statements regarding the onset and progression of his left ear hearing symptomatology.

A complete rationale for all opinions must be provided.  A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


